DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted claim amendments on 10/21/2022 in response to the office action mailed on 8/25/2022.  The status of the claims is as follows.

Claim Rejections - 35 USC § 103
3.	Claims 1-13, 16 and 21-22 are under 35 U.S.C. 103 as being unpatentable over (US 2008/0119374 A1) to Willberg et al.  (hereinafter Willberg).
The above noted rejection is withdrawn.

4.	Claims 1-22 are under 35 U.S.C. 103 as being unpatentable over the disclosure of (US 2008/0119374 A1) to Willberg et al.  (hereinafter Willberg) in view of the teachings of (US 2016/0130496 A1) to Holtsclaw et al.  (hereinafter Holtsclaw).
The above noted rejection is withdrawn.



NEW Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-13, 16 and 21-22 are under 35 U.S.C. 103 as being unpatentable over (US 2008/0119374 A1) to Willberg et al.  (hereinafter Willberg) in view of the teachings of (US 2010/0048429 A1) to Dobson, JR. et al.  (hereinafter Dobson).
Willberg is directed toward treatments of oil formations with aqueous acidic compositions.  Willberg discloses at paragraph [0010] that a composition of a mineral acid selected from sulfuric, hydrochloric or phosphoric acids in combination with a triethanolamine and an amino acid of L-theronine.  Willberg discloses at paragraph [0010] that the amino acid was greater than 0 to 99%.  Willberg discloses at paragraph [0107] that 50% by weight of PLA, which is an alternative to an amino acid is added.  Willberg discloses at paragraph [0108] that 5 mol% of triethanolamine was added to the solution.  Willberg discloses at paragraph [0109] that 10 mol% of H2SO4 was added.  Willberg discloses at paragraph [0010] that it is greater than 0 to 99% that overlaps on Applicants ratio of the acid being not more than 15:1, 10:1, 3:1 and 4:1 respectively based on the amino acid variable to the amount of 10 mol % sulfuric acid and 5mol% alkanolamine.  Willberg discloses at paragraph [0010] that a solvent of a mineral acid and/or triethanolamine is mixed with an acid precursor that is disclosed to include amino acids.   Willberg discloses at paragraph [0124] that in claim 10 that the solvent is 10 to 60% of acid precursor that reads on Applicants ranges of 20%:80% to 80%:20%, 30%:70% to 70%:30% and 50%:50% respectively.  
Dobson is directed toward treatments of oil formations with aqueous acidic compositions.  Willberg and Dobson are both directed toward treatments of oil formations with aqueous acidic compositions and therefore are analogous art.  Dobson teaches at paragraph [0055] that additives include diethanolamine or triethanolamine.  Dobson teaches at paragraph [0049] that amino acids such as lysine or arginine are present in the treatment fluids.  Dobson teaches at paragraph [0029] that HCL is added to the fluids to accelerate the cross linking.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Willberg in view of the teaching of Dobson to select Applicants composition to treat wellbores that forms a prime facie case of obviousness that reads on claims 1-13, 16 and 21-22.

8.	Claims 1-16 and 18-22 are under 35 U.S.C. 103 as being unpatentable over the disclosure of (US 2008/0119374 A1) to Willberg et al.  (hereinafter Willberg) in view of the teachings of (US 2016/0130496 A1) to Holtsclaw et al.  (hereinafter Holtsclaw) in view of the teachings of (US 2010/0048429 A1) to Dobson, JR. et al.  (hereinafter Dobson).
Willberg is directed toward treatments of oil formations with aqueous acidic compositions.  Willberg discloses at paragraph [0010] that a composition of a mineral acid selected from sulfuric, hydrochloric or phosphoric acids in combination with a triethanolamine and an amino acid of L-theronine.  Willberg discloses at paragraph [0010] that the amino acid was greater than 0 to 99%.  Willberg discloses at paragraph [0107] that 50% by weight of PLA, which is an alternative to an amino acid is added.  Willberg discloses at paragraph [0108] that 5 mol% of triethanolamine was added to the solution.  Willberg discloses at paragraph [0109] that 10 mol% of H2SO4 was added.  Willberg discloses at paragraph [0010] that it is greater than 0 to 99% that overlaps on Applicants ratio of the acid being not more than 15:1, 10:1, 3:1 and 4:1 respectively based on the amino acid variable to the amount of 10 mol % sulfuric acid and 5mol% alkanolamine.  Willberg discloses at paragraph [0010] that a solvent of a mineral acid and/or triethanolamine is mixed with an acid precursor that is disclosed to include amino acids.   Willberg discloses at paragraph [0124] that in claim 10 that the solvent is 10 to 60% of acid precursor that reads on Applicants ranges of 20%:80% to 80%:20%, 30%:70% to 70%:30% and 50%:50% respectively.  Willberg discloses each and every element as arranged in claims 1-13, 16 and 21-22, but is silent regarding the additives of iodide and an alkynyl alcohol.
Holtsclaw is directed toward compositions used in downhole treatments of wellbores in fracturing and acidizing treatments.   Willberg and Holtsclaw are both directed toward compositions used in downhole treatments of wellbores in fracturing and acidizing treatments and thus are analogous art.  Holtsclaw teaches at paragraph [0003] that various fluids are used in different treatments of wellbores.     Holtsclaw teaches at paragraph [0086] that a secondary material is added to the treatment fluids.  Holtsclaw teaches at paragraph [0089] that the secondary materials includes the materials formed by the reactions of an acid with a base that includes a base of L-arginine, an amino acid, alone or in combination with an alkanolamine of a triethanolamine with that of a mineral acid of hydrochloric acid.  Holtsclaw teaches at paragraph [0090] that the secondary material can be at least one of a copper(I) iodide, a diethanolamine, an amino acid of arginine, methionine, valine or lysine and potassium iodide or sodium iodide and a mineral acid of sulfuric or nitric acid and a propargyl alcohol.  Holtsclaw teaches at paragraph [0091] that the carrier fluid is an aqueous liquid.  Holtsclaw teaches at paragraph [0094] that the fluid can be a fracturing fluid, clean-up fluid or an acidizing fluid that contain multiple different concentrations of the secondary materials in the fluids.  Holtsclaw teaches at paragraph [0194] that the fluids includes a sulfonic acid to prevent scale formation.  Holtsclaw teaches at paragraph [0197] that the scale formation inhibiting materials have a 1:1 to 1:2 ratio with the secondary material selected.  Holtsclaw teaches at paragraph [0205] that secondary materials may be an amino acid of arginine or threonine.  Holtsclaw teaches at paragraph [0210] that composition is an aqueous solution with an alcohol, a chelating agent and a pH modifier.  Holtsclaw teaches compositions with additives for treatment of formations that provides benefits that would motivate one skilled in the art to combine with the treatment fluids of Willberg when fracturing or acidizing a formation.
Dobson is directed toward treatments of oil formations with aqueous acidic compositions.  Willberg and Dobson are both directed toward treatments of oil formations with aqueous acidic compositions and therefore are analogous art.  Dobson teaches at paragraph [0055] that additives include diethanolamine or triethanolamine.  Dobson teaches at paragraph [0049] that amino acids such as lysine or arginine are present in the treatment fluids.  Dobson teaches at paragraph [0029] that HCL is added to the fluids to accelerate the cross linking.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Willberg in view of the teachings of Holtsclaw and Dobson to select Applicants composition to treat wellbores that forms a prime facie case of obviousness that reads on claims 1-16 and 18-22.

Response to Arguments
9.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766